              Case 2:20-cv-00029-MJP Document 10 Filed 05/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          NORTHWEST ADMINISTRATORS,                     CASE NO. C20-29 MJP
            INC.,
11                                                        MINUTE ORDER GRANTING
                                  Plaintiff,              PLAINTIFF’S MOTION FOR
12                                                        DEFAULT JUDGMENT
                   v.
13
            RJD ENTERPRISES INC.,
14
                                  Defendant.
15

16

17          The following Minute Order is made by direction of the Court, the Honorable Marsha J.
18   Pechman, United States District Judge:
19

20          THIS MATTER comes before the Court on Plaintiff’s motion for default judgment (Dkt.
21   No. 8). The motion for default judgment is GRANTED.
22   //
23   //
24


     MINUTE ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 1
             Case 2:20-cv-00029-MJP Document 10 Filed 05/08/20 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated May 8, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       Senior United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 2
